El Juez Asociado Señor T-odd, Jr.,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Bayamón el 18 de enero de 1940 se radicó una acusación contra Ernesto González Rivera, que dice así:
"El Fiscal formula aeusacióu contra Ernesto González Riyera, por un delito subsiguiente de Escalamiento en Primer Grado, felony, cometido de la manera siguiente:
“Allá por la noebe del 12 al 13 de junio de 1938, y en la ciudad de Bayamón, Puerto Rico, que forma parte del Distrito • Judicial del mismo nombre, el referido acusado Ernesto González Rivera, ilegal, voluntaria y maliciosamente y con el propósito de cometer hurto, pe-netró en el establecimiento mercantil de R. Cámara & Cía. S. en C., Sucrs., sito en la calle Comerío de dicha ciudad, y de allí y entonces sustrajo 11 latas de aceite de medio galón cada nna, 10 jamones, 50 libras de café en grano.
*802“Este delito es subsiguiente porque el referido acusado Ernesto González Rivera ba sido anteriormente convicto y sentenciado como sigue: por la Corte de Distrito de San Juan, en agosto 25 de 1928, a sufrir la pena de un año de presidio, por delito de escalamiento en primer grado; por la misma corte y en dos casos de escalamiento 'en primer grado, en 21 de septiembre de 1931, a sufrir un año de pre-sidio en cada caso; por la Corte de Distrito de Bayamón, en 21 de septiembre de 1931, a un año seis meses de presidio por delito de ■escalamiento en primer grado; y por la Corte de Distrito de Agua-dilla, en 24 de septiembre de 1931, a sufrir dos años de presidio por él mismo delito, cuyas sentencias ba extinguido totalmente el acu-sado.
“Este becbo es contrario a la ley para tal caso prevista y a la ¿paz y dignidad de ‘El Pueblo de Puerto Rico.’ ”
; Le fue leída al acusado que hizo alegación de inocente y solicitó juicio por jurado.
El día 18 de abril de 1940, día señalado para celebrarse el juicio y después de constituido el jurado, el acusado, al preguntársele por el juez qué alegación bacía a la acusa-ción contestó, por conducto de su abogado defensor, lo siguiente :
“Con la venia de la corte, señor Juez, en este caso nuestra con-tención principal es que no existe en el presente caso la calificación o grado de subsiguiente, toda vez que las condenas anteriores, que alegadamente se le imputan al acusado, son nulas, sin efecto ni valor alguno, ni pueden militar como condenas subsiguientes contra el acu-sado por la razón de que en todas y cada una de las alegadas con-denas que se le imputan al acusado, no estuvo en momento alguno asistido de abogado; se declaró culpable voluntariamente y tampoco en momento alguno fue advertido de su derecho constitucional a estar representado por abogado. Nuestra contención, Honorable Señor, es que, refiriéndonos, desde luego, exclusivamente a las alegadas conde-nas que se imputan como sentencias anteriores en grado de subsi-guiente, en cuanto a esas -condenas que son de las que viene a responder el acusado con motivo del grado de subsiguiente . . . Nosotros ■estamos en'condiciones de demostrarle a esta Honorable Corte que en ninguna de esas condenas y en ninguna de esas sentencias, estuvo el .acusado representado por abogado ni tampoco fué advertido de su *803■ derecho constitucional a estar representado por abogado. Respetuo-samente sostenemos que esas condenas son nulas y que no pueden tener valor ni efecto a los fines de la imputación de subsiguiente.
“. . . . Ahora bien, en cuanto a los hechos de este caso y, a los ■fines de abreviar y en beneficio de una más rápida administración de justicia, estamos dispuestos a aceptar, por haber, tenido una confe-sión del acusado, la culpabilidad del acusado en cuanto a los hechos que se le imputan con referencia al escalamiento del cual viene a responder. En este momento sí objetamos y planteamos ante Y. H. la situación del acusado: que no debe ser ni puede ser condenado por Escalamiento en Primer Grado (sic), toda vez que en las condenas anteriores no fue representado por abogado.
"La Corte: ¿El acusado acepta que él fue convicto y sentenciado en los casos que constituyen el subsiguiente?
‘ ‘ Sr. Rivera Cestero: Con la sola diferencia de las fechas. Sí, él acepta eso, pero sostiene que esas condenas son nulas.”
La corte inferior resolvió, sustancialmente, que el haber alegado la nulidad de las sentencias anteriores en el acto del juicio constituía un ataque colateral a las mismas e impro-cedente y declaró sin lugar la moción del abogado defensor para que se decretara dicha nulidad y se negó asimismo a admitir la prueba que el abogado dijo tenía para demos-trarla. Preguntó entonces el juez si se aceptaba o no por el acusado que había sido convicto anteriormente por los delitos alegados en la acusación y tanto personalmente como por conducto de su abogado el acusado lo aceptó. Instruyó entonces la corte al jurado paia que rindiera un veredicto declarándolo culpable del delito de escalamiento en primer grado subsiguiente y así lo hizo el jurado. A petición del acusado el juez dictó la sentencia en el mismo acto conde-nándolo a cumplir diez años de presidio. De esta sentencia apela el acusado y alega que la corte inferior cometió error al declarar sin lugar su moción atacando la validez de las sentencias en que se basaba la calificación de subsiguiente del delito imputado, al negarse a aceptar y considerar la prueba ofrecida por el acusado y al registrar (to enter) una alegación de culpabilidad por confesión del acusado.
*804Los tres errores pueden discutirse y resolverse conjuntamente. La alegación de culpabilidad condicional que hizo el acusado en este caso era claramente inadmisible e improcedente. Desde el 18 de enero, fecha en que se radicó la acusación, hasta el día 18 de abril en que se celebró el juicio habían transcurrido tres meses en que el acusado tuvo amplia oportunidad de plantear cualquier cuestión legal en contra de la acusación. Esperar, no sólo hasta el mismo día del juicio, sino hasta después de haberse seleccionado el jurado que había de intervenir en la causa, para promover colateralmente la nulidad de unas sentencias que ya el acusado había cumplido, era más que tardío. En el caso de El Pueblo v. Morales, 54 D.P.R. 106, en el que se planteó una cuestión similar, se resolvió lo siguiente:
“La segunda cuestión que levanta el apelante se refiere a la de-negación de la moción sobre eliminación de la parte de la acusación que le imputa al acusado la convicción por un delito anterior.
“La cuestión se levantó el día de la vista en la corte inferior y el juez la desestimó por ser tardía. Aunque no constan los fundamen-tos, la resolución probablemente se basa en los artículos 152 y 161 del Código de Enjuiciamiento Criminal y la jurisprudencia que los interpreta.
“En El Pueblo v. Trápaga, 15 D.P.R. 211, se dijo: ‘Solamente las excepciones determinadas por falta de jurisdicción o por carencia de materia delictiva pueden alegarse en cualquier estado del juicio, según el art. 161 del Código de Enjuiciamiento Criminal.’ Y El Pueblo v. Ortiz, 7 D.P.R. 140: ‘Salvo lo dispuesto en el artículo 161 del Código de Enjuiciamiento Criminal, la excepción perentoria no puede presentarse en el acto del juicio oral, después de haber sido leída la acusación, formulados los cargos y haberse juramentado los testigos del fiscal, y en todo caso, dicha excepción deberá formularse por escrito.’ Más claro aún se explica en El Pueblo v. Alomar, 10 D.P.R. 297. ‘No comete error el tribunal que se niega a considerar unas excepciones previas contra la acusación presentadas por el acu-sado al empezar el juicio, no quedando perjudicados los derechos del acusado, pues si éste ha alegado no ser culpable, puede, bajo tal ale-gación, impugnar en el juicio cualquier defecto substancial que con-tenga la acusación, o después del juicio, en una moción para que se suspenda el pronunciamiento de la sentencia.’
*805‘ ‘ Siendo tardía la cuestión levantada el día de la vista en la corte inferior, no puede declararse oportuna ahora en apelación.”
Como puede verse, el caso de El Pueblo v. Alomar, supra, citado por el apelante, no favorece su contención.
Habiendo el acusado aceptado, después del incidente a que nos hemos referido, su culpabilidad tanto en cuanto a los delitos anteriores como al de escalamiento en primer grado de que se le acusaba,, no cometió error la corte inferior al instruir al jurado que rindiera veredicto en la forma en que lo hizo.

Se confirma la sentencia apelada.